

116 HR 3951 IH: Payments Modernization Act of 2019
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3951IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Ms. Pressley (for herself and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Expedited Funds Availability Act to require that funds deposited be available for
			 withdrawal in real time and to require the Board of Governors of the
			 Federal Reserve System to create a real time payment system, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Payments Modernization Act of 2019. 2.Requirement that funds deposited be available for withdrawal in real time (a)Expedited funds availability schedulesSection 603 of the Expedited Funds Availability Act (12 U.S.C. 4002) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking Except as provided in subsection (e) and in section 604, in and inserting In; and (ii)in the matter following subparagraph (B) by striking not later than the business day after the business day on which and inserting in real time when;
 (B)in paragraph (2) by striking not later than the business day after the business day on which and inserting in real time after; and (C)in the subsection heading by striking Next Business Day and inserting Real Time;
 (2)by striking subsection (b) and inserting the following:  (b)Permanent ScheduleFunds deposited in an account at a depository institution by a check drawn on a local or nonlocal originating depository institution shall be available for withdrawal in real time.; 
 (3)by striking subsection (c); (4)by striking subsection (d);
 (5)by redesignating subsections (e) and (f) as subsections (c) and (d), respectively; (6)in subsection (c), as redesignated by paragraph (5)—
 (A)in paragraph (1)(A)— (i)by striking Not more than 4 business days shall intervene between the business day a and inserting A;
 (ii)by inserting a comma after subparagraph (B); (iii)by striking is; and
 (iv)by striking and the business day on which funds from such deposit are available for withdrawal and inserting shall be available for withdrawal in real time; and (B)in paragraph (2)—
 (i)by striking , (b), and (c) and inserting and (b); and (ii)in the paragraph heading by striking Temporary and permanent schedules and inserting Permanent Schedule; and
 (7)in subsection (d), as redesignated by paragraph (5), by striking (c), or (e) and inserting or (c). (b)Safeguard exceptionsSection 604 of the Expedited Funds Availability Act (12 U.S.C. 4003) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in the matter following subparagraph (D) by striking on the business day after the business day on which such cash or funds are deposited or, in the case of a wire transfer, on the business day after the business day on which and inserting in real time after such cash or funds are deposited or, in the case of a wire transfer, in real time after; and
 (ii)in the paragraph heading by striking Next Business Day and inserting Real Time; (B)in paragraph (2)—
 (i)by striking , 603(c),; and (ii)by striking 603(e) and inserting 603(c); and
 (C)by striking paragraph (3)(B) and inserting the following:  (B)any such funds deposited in excess of such amount shall be available for withdrawal in real time.;
 (2)in subsection (b) by striking (c), or (e) and inserting or (c); (3)in subsection (c)(1) by striking (c), and (e) and inserting and (c); and
 (4)in subsection (d) by striking (c), and (e) and inserting and (c). (c)Miscellaneous provisionsSection 607 of the Expedited Funds Availability Act (12 U.S.C. 4006) is amended—
 (1)by striking subsections (a) and (b); and (2)by redesignating subsections (c) through (f) as subsections (a) through (d), respectively.
 (d)Regulations and reports by BoardSection 609 of the Expedited Funds Availability Act (12 U.S.C. 4008) is amended— (1)by striking subsections (d) and (f); and
 (2)by redesignating subsection (e) as subsection (d). 3.Real time payment system (a)In generalThe Board of Governors of the Federal Reserve System shall create a real time payment system that—
 (1)at a minimum, conforms with the principles outlined in the final report of the Faster Payments Task Force of the Federal Reserve System;
 (2)allows end users have fast access to funds, in speeds approaching real time; (3)operates as a utility, allowing end users to reach any other end user, including unbanked, underserved, and cross-border end users, regardless of the solution used by the end user;
 (4)prioritizes safety and soundness, consumer health, efficiency, and other relevant public interest considerations;
 (5)provides end users with the confidence and trust in the safety and security of the system by ensuring that—
 (A)fraud and errors are minimized and resolved quickly; and (B)the assets, accounts, and information of the end user are protected, even as payments cross different solutions;
 (6)has transparent operating information; and (7)ensures that there are no volume discounts made that disadvantage smaller financial institutions.
 (b)Real time payment system definedIn this section, the term real time payment system means a payment-by-payment interbank settlement system that facilitates settlements in real time and at any time, on any day, including weekends and holidays.
			